DETAILED ACTION
This office action is in response to the initial filing dated July 7, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Objections
Claims 1, 3, 5, 12, 13, 16, 18, and 19 are objected to because of the following informalities:  
	Claims 1, 5, and 16 recite the acronym REM without defining the term in the claims.
	Claims 3, 12, and 18 recite the acronyms EEG and EKG without defining the term in the claims.  
	Claims 3, 13, and 19 recite the acronym LED without defining the term in the claims.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites the limitation "the level" in line 1.  There is insufficient antecedent basis for this limitation in the claim since there is no recitation of a level in the chain of claims 9-7-6-5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wetmore et al. (Wetmore; US PG Pub #2014/0057232).
As to claim 1, Wetmore teaches a valence monitoring device (Paragraphs [0004] and [0162]) comprising: 
one or more sensors (Paragraphs [0017], [0031], [0114], and [0222]); 
one or more processors (Paragraphs [0138], [0170], [0299]-[0301]); and 
one or more non-transitory computer readable media having instructions stored thereon which (Paragraphs [0060] and [0299]), when executed by the one or more processors cause the one or more processors to perform operations comprising: 
receiving, from the one or more sensors at a first time, first sensor data (Figure 7 shows obtaining biosignal data from the user); 
determining that a user wearing the valence monitoring device is in a valence state, the valence state indicative of the user having a heightened emotional response to an event (Figure 7 shows determining a low or high relative state of arousal); 
causing, based at least in part on the user being in the valence state, one or more transducers to produce a first cue (Figure 7 shows delivering a stimulus); 
receiving, from the one or more sensors at a second time, second sensor data (Figure 8 teaches obtaining an EEG signal); 
determining, based at least in part on the second sensor data, that the user is in one or more of a REM phase or an N2 phase of sleep (Figure 8 shows determining sleep state; (Paragraph [0139] teaches providing stimuli in any phase of sleep including REM and S2); 
causing, based at least in part on determining that the user is in one or more of the REM phase or N2 phase, the one or more transducers to produce the first cue (Paragraph [0139] teaches providing stimuli in any phase of sleep including REM and S2; Paragraph [0141]); and 
sending, based at least in part on determining that the user is in one or more of the REM phase or N2 phase, a signal to an additional device, the additional device configured to produce a second cue (Figure 4 shows providing 2 distinct stimuli where the device 415 sends signals to the modular devices 411 and 413 to trigger the stimuli).  
As to claim 2, depending from the valence monitoring device of claim 1, Wetmore teaches wherein determining the user is in the valence state comprises one or more of: receiving, from the user, a signal indicative of the user being in the valence state; or determining, based at least in part on the first sensor data, that the user is in the valence state (Paragraph [0031] teaches determining arousal levels based on physiological changes monitored during wakefulness).  
As to claim 3, depending from the valence monitoring device of claim 1, Wetmore teaches wherein the one or more sensors comprise one or more of a blood pressure sensor, a heart31Applicant: ProActive Life INC. Atty. Docket No.: PL-39874-Urate sensor, a electrodermal activity sensor, a temperature sensor, an EEG sensor, an EKG sensor, an actigraphy sensor, an accelerometer, a gyroscope, a magnetometer, a polysomnography sensor, a camera, or a microphone (Paragraphs [0017], [0031], and [0114]); 
wherein the one or more transducers comprise one or more of a speaker, an LED, an infrared emitter, a screen, a vibrational element, an electric shock discharge device, an air conditioner, or a fan (Paragraphs [0025], [0068], and [0141]); and 
wherein one or more of the first cue or the second cue comprises one or more of a sound, a prerecorded message, a prerecorded word, a portion of the first sensor data, a light pattern, a vibration, or an electric shock (Paragraphs [0025], [0068], [0114], [0131], and [0141]).  
As to claim 5, Wetmore teaches a method comprising: 
receiving, at a first time, sensor data from one or more sensors on a valence state monitor worn by a user (Figure 7 shows obtaining biosignal data from the user); 
determining, based at least in part on the sensor data, that the user is experiencing a valence state, the valence state (Figure 7 shows determining a low or high relative state of arousal); 
causing, based at least in part on the user experiencing the valence state, one or more transducers to produce a first cue (Figure 7 shows delivering a stimulus); 
receiving, at a second time, second sensor data from the one or more sensors (Figure 8 teaches obtaining an EEG signal); 
determining, based at least in part on the second sensor data, that the user is in one or more of a REM sleep phase or an N2 sleep phase (Figure 8 shows determining sleep state; (Paragraph [0139] teaches providing stimuli in any phase of sleep including REM and S2); and 
administering the first cue (Paragraph [0139] teaches providing stimuli in any phase of sleep including REM and S2; Paragraph [0141]).  
As to claim 6, depending from the method of claim 5, Wetmore teaches the method further comprising: transmitting a signal to an additional device configured to cause the additional device to administer a second cue (Figure 4 shows providing 2 distinct stimuli where the device 415 sends signals to the modular devices 411 and 413 to trigger the stimuli), the second cue comprising one or more sounds, light patterns, vibrations, or electric shocks and differing, at least in part, from the first cue (Paragraphs [0025], [0068], [0114], [0131], and [0141]).  
As to claim 11, depending from the method of claim 5, Wetmore teaches wherein determining that the user is experiencing a valence state comprises one or more of: receiving input from the user; or inputting at least a portion of the sensor data into a machine learned model and receiving, from the machine learned model, an indication that the user is in the valence state as seen in claim 2 above.  
As to claim 12, depending from the method of claim 5, Wetmore teaches wherein the one or more sensors comprise one or more of a blood pressure sensor, a heart rate sensor, a electrodermal activity sensor, a temperature sensor, an EEG sensor, an EKG sensor, an actigraphy sensor, an accelerometer, a gyroscope, a magnetometer, a polysomnography sensor, a camera, or a microphone as seem in claim 3 above.  
As to claim 13, depending from the method of claim 5, Wetmore teaches wherein the one or more transducers comprise one or more of a speaker, an LED, an infrared emitter, a screen, a vibrational element, an electric shock discharge device, an air conditioner, or a fan as seen in claim 3 above.  
As to claim 14, depending from the method of claim 5, Wetmore teaches wherein the valence state is associated with one or more of: a drug user experiencing a drug addition, an event associated with a post-traumatic stress disorder, an event associated with an obsessive compulsive disorder, an increased period of fear, an increased period of stress, an increased period of anxiety, or a period of focus (Paragraphs [0011] and [0016] teach a learning event as a period of focus).  
As to claim 15, Wetmore teaches one or more non-transitory computer readable media having instructions stored thereon which, when executed by one or more processors cause the one or more processors to perform operations comprising: receiving sensor data from one or more sensors on a device; determining, based at least in part on the sensor data, that a user wearing the device is experiencing a valence state associated with a valence experience; storing the sensor data associated with the valence experience; and causing one or more transducers of the system to produce a cue, wherein the cue comprises one or more of a pre-recorded word, music, a pre-recorded mantra, light, a vibration, or an electric shock as seen in claims 1 and 3 above.  
As to claim 16, depending from the one or more non-transitory computer readable media of claim 15, Wetmore teaches wherein the operations further comprise: receiving additional data from the one or more sensors; determining, based at least in part on the additional data, that the user is in a dream state, the dream state comprising one or more of a REM phase or an N2 phase;  34Applicant: ProActive Life INC. Atty. Docket No.: PL-39874-U transmitting a signal to one or more additional devices, the one or more additional devices configured to administer one or more additional cues based on the signal; and producing the cue during the dream state as seen in claim 3 above.  
As to claim 17, depending from the one or more non-transitory computer readable media of claim 16, Wetmore teaches wherein one or more of the cue or the additional cue comprises one or more prerecorded messages, a subset of the sensor data, a sound, music, a light pattern, a vibration, or an electric shock as seen in claim 3 above.  
As to claim 18, depending from the one or more non-transitory computer readable media of claim 15, Wetmore teaches wherein the sensors comprise one or more of a blood pressure sensor, a heart rate sensor, a electrodermal activity sensor, a temperature sensor, an EEG sensor, an EKG sensor, an actigraphy sensor, an accelerometer, a gyroscope, a magnetometer, a polysomnography sensor, a camera, or a microphone as seen in claim 3 above.  
As to claim 19, depending from the one or more non-transitory computer readable media of claim 15, Wetmore teaches wherein the transducers comprise one or more of a speaker, an LED, an infrared emitter, a screen, a vibrational element, an electric shock discharge device, an air conditioner, or a fan as seen in claim 3 above.  
As to claim 20, depending from the one or more non-transitory computer readable media of claim 15, Wetmore teaches wherein determining that the user is experiencing the state associated with the valence experience comprises: inputting at least a portion of the sensor data into a machine learned model; and receiving, from the machine learned model, the determination of whether the user is experiencing the valence state as seen in claim 2 above.

Allowable Subject Matter
Claims 4 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Walter et al. (US PG Pub #2019/0103034)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN W SHERWIN/Primary Examiner, Art Unit 2688